Citation Nr: 0705822	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of right 
finger and hand injuries.

2.  Entitlement to service connection for residuals of left 
finger and hand injuries.

3.  Entitlement to service connection for bilateral wrist 
disabilities.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which in pertinent part, denied 
service connection for residuals of right finger and hand 
injuries, residuals of left finger and hand injuries, and a 
right wrist disability.  In April 2004, the veteran testified 
at a Travel Board hearing at the RO.  When this case was 
previously before the Board in July 2005, it was remanded to 
the RO for further development and the claim for service 
connection for a right wrist disability was restated as 
service connection for a bilateral wrist disability.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
any current right finger or hand disabilities are related to 
the veteran's service.

2.  The competent medical evidence does not demonstrate that 
any current left finger or hand disabilities are related to 
the veteran's service.

3.  The competent medical evidence does not demonstrate that 
any current bilateral wrist disabilities are related to the 
veteran's service.




CONCLUSIONS OF LAW

1.  Service connection for residuals of right finger and hand 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for residuals of left finger and hand 
injuries is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  Service connection for bilateral wrist disabilities is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2001, a rating 
decision in August 2001, and a statement of the case in 
August 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show that in October 1966, the 
veteran was treated for a hyper-extended wrist sustained 
after a fall down some steps.  An x-ray examination showed no 
bony abnormality.  A March 1967 entry notes that the veteran 
sustained a 3/8-inch cut on his right finger from a nail 
requiring three stitches.  Another March 1967 entry notes 
that the sutures were removed, the wound was cleaned, and a 
bandage was applied to the "left hand little finger."  A 
March 1967 radiological report shows that the veteran fell on 
his "left first finger" and knee, but the study was within 
normal limits.  An x-ray examination of the left hand in 
December 1968 shows no significant abnormalities, although a 
hematoma under the fingernail of the fourth finger was found.  
In the June 1969 separation examination, the veteran provided 
history of a broken wrist sustained in basic training in 
October 1966.  However, the reviewing examiner noted that 
there were no sequelae.  The report also includes a notation 
that the veteran's upper extremities were normal.

Post-service private treatment records show that the veteran 
underwent an x-ray examination of his left wrist in November 
1986, which showed the presence of two osseous bodies within 
the left wrist joint, probably due to previous old avulsion 
fractures.  An August 1987 treatment record notes that in 
August 1986, the veteran sustained a work-related injury to 
his left wrist when he fell and landed on the wrist.  His 
condition was diagnosed as a sprain/strain and he underwent a 
digital arteriogram.  Upon examination, widening of the 
lunate triquetral joint space and small old fracture of the 
ulnar styloid were found.

In August 1996, the veteran consulted a neurologist for 
complaints of upper extremity pain.  The neurologist noted 
that the veteran had a history of a thirty year old right 
wrist injury which involved severe damage to the ulnar nerve.  
Also noted was a right wrist injury that occurred at home in 
1975 when the veteran tripped and fell on broken glass with 
outstretched hands.  The 1975 injury required repair of the 
right wrist laceration with severance of flexor carpi 
ulnaris, ulnar artery, ulnar nerve, and flexor of the 5th 
finger.  In addition, the veteran sustained injury to his 
left wrist in a 1996 work-related incident when he fell off a 
steel beam and landed with his left hand outstretched.  
Examination of the bilateral wrists revealed a 4 centimeter 
scar over the right Guyon's Canal region.  On the right hand, 
there were scars over the right index finger (ulnar DIP 
region).  Examination of the left hand was within normal 
limits.  The veteran's condition was diagnosed as left ulnar 
neuropathy, at wrist; and right ulnar neuropathy at elbow, 
per electrodiagnostic testing.

In February 2006, the veteran underwent a VA examination of 
the wrists, hands, and fingers.  Examination of the right 
hand showed a markedly weakened grip with an inability to 
fully spread his fingers or bring them together.  Examination 
of the left wrist/left hand showed full grip and full finger 
function.  The veteran was diagnosed as having residuals of 
laceration of the right ulnar nerve and residuals of a left 
wrist sprain.  The examiner opined that the "above disorders 
have absolutely no relationship to military service."

The veteran's post-service medical records are negative for 
any evidence of injuries or residuals of injuries to the 
fingers, hands, or wrists until almost seventeen years after 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
veteran now suffers from residuals of injuries to the 
fingers, hands, and wrists, the evidence does not show that 
the current disabilities were incurred in or aggravated 
during service or are related to those hand, finger, or wrist 
complaints for which the veteran was treated in service.  
Furthermore, there is no competent medical opinion that 
related the disabilities to service.  In the absence of 
competent medical evidence linking any current disabilities 
of the fingers, hands, or wrists to service, service 
connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the disabilities of his fingers, hands, and wrists began 
during, or are a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Therefore, service 
connection for residuals of right finger and hand injuries; 
residuals of left finger and hand injuries; and bilateral 
wrist disabilities, must be denied.



ORDER

Service connection for residuals of right finger and hand 
injuries is denied.

Service connection for residuals of left finger and hand 
injuries is denied.

Service connection for bilateral wrist disabilities is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


